COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

 Lilli M. Heinrich/Michael V. Calderazzo,      §            No. 08-15-00328-CV
 Mark Austin, Stanley Hays, Tyler
 Grossman, Ralph Johnson, Jerry                §              Appeal from the
 Villanueva, William F. Studer, Terri
 Garcia, Dr. Robert D. Tollen, John Davis      §         County Court at Law No. 3
 III, et al.,
                                               §          of El Paso County, Texas
                      Appellants,
                                               §              (TC# 2004-2313)
 v.
                                               §
 Michael V. Calderazzo, Mark Austin,
 Stanley Hays, Tyler Grossman, Ralph           §
 Johnson, Jerry Villanueva, William F.
 Studer, Terri Garcia, Dr. Robert D. Tollen,   §
 John Davis III, et al./Lilli M. Heinrich,
                                               §
                      Appellee.
                                               §

                                            ORDER

       The Court GRANTS the Appellant Lilli M. Heinrich third motion for extension of time
within which to file the brief until June 7, 2016. NO FURTHER MOTIONS FOR EXTENSION
OF TIME TO FILE THE APPELLANT LILLI M. HEINRICH BRIEF WILL BE
CONSIDERED BY THIS COURT.

      It is further ORDERED that the Hon. Stewart W. Forbes, the attorney for Appellant Lilli
M. Heinrich, prepare the brief and forward the same to this Court on or before June 7, 2016.

       IT IS SO ORDERED this 3rd day of May, 2016.


                                                   PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.